Exhibit 10.4

 

LOGO [g659607g1117113721284.jpg]

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attention:           Robert Stewart, Assistant General Counsel

Telephone No.:  646-855-0711

Facsimile No.:   646-822-5618

Email:                rstewart4@bankofamerica.com

 

To:   

Wayfair Inc.

4 Copley Place, 7th Floor

   Boston, Massachusetts 02116    Attention:              Michael Fleisher   
Telephone No.:     (617) 205-7939    Email:
                  mfleisher@wayfair.com From:    Bank of America, N.A. Re:   
Base Call Option Transaction Date:    November 14, 2018

 

 

Dear Ladies and Gentlemen:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Bank of
America, N.A. (“Dealer”) and Wayfair Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
November 14, 2018 (the “Offering Memorandum”) relating to the 1.125% Convertible
Senior Notes due 2024 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
500,000,000 (as increased by up to an aggregate principal amount of USD
75,000,000 if and to the extent that the Initial Purchasers (as defined herein)
exercise their over-allotment option to purchase additional Convertible Notes
pursuant to the Purchase Agreement (as defined herein)) pursuant to an Indenture
to be dated November 19, 2018 between Counterparty and U.S. Bank National
Association, as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended or supplemented
following such date (other than any amendment or supplement (x) pursuant to
Section 10.01(m) of the Indenture that, as determined by the Calculation Agent,
conforms the Indenture to the description of Convertible Notes in the Offering
Memorandum or (y) pursuant to Section 14.07 of the Indenture, subject, in the
case of this clause (y), to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment



--------------------------------------------------------------------------------

or supplement will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing. If Dealer, the Calculation Agent or the
Determining Party is required to make any calculation, adjustment or
determination hereunder by reference to the Convertible Notes or the Indenture
at a time at which the Convertible Notes are no longer outstanding, Dealer, the
Calculation Agent or the Determining Party, as the case may be, shall make such
calculation, adjustment or determination, as applicable, assuming the
Convertible Notes remained outstanding.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine)) on the Trade
Date, (ii) in respect of Section 5(a)(vi) of the Agreement, the election that
the “Cross Default” provisions shall apply to Dealer with (a) a “Threshold
Amount” of three percent of the shareholders’ equity of Bank of America
Corporation (“Dealer Parent”) as of the Trade Date, (b) the deletion of the
phrase “, or becoming capable at such time of being declared,” from clause
(1) and (c) the following language added to the end thereof: “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay.”,
and (iii) the term “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of a party’s banking
business). In the event of any inconsistency between provisions of the Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.

  

Trade Date:

   November 14, 2018

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date, subject to Section 9(x).

Option Style:

   European

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The Class A common stock of Counterparty, par value USD 0.001 per share
(Exchange symbol “W”).

Number of Options:

   500,000. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

Applicable Percentage:

   25%

 

2



--------------------------------------------------------------------------------

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 8.5910.

Strike Price:

   USD 116.4009

Cap Price:

   USD 219.6250

Premium:

   USD 20,312,500

Premium Payment Date:

   November 19, 2018

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.03 and Section 14.04(i) of the Indenture.

Procedures for Exercise.

  

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture.

Free Convertibility Date:

   August 1, 2024

Expiration Time:

   The Valuation Time

Expiration Date:

   November 1, 2024

Automatic Exercise:

   Applicable.    Notwithstanding the foregoing, in no event shall the number of
Options that are exercised or deemed exercised hereunder exceed the Number of
Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing (x) before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the Expiration Date specifying the
number of such Options and (y) before 5:00 p.m. (New York City time) on
August 15, 2024 (the “Notice of Final Settlement Method”) specifying (1) the
Relevant Settlement Method for such Options and (2) if the Relevant Settlement
Method is Combination Settlement, the specified cash amount (the “Specified Cash
Amount”) elected by Counterparty; provided that if Counterparty shall not have
so timely delivered the Notice of Final Settlement Method, then the Notice of
Final Settlement Method shall be deemed to have been delivered by Counterparty
at 5:00 p.m. (New York City time) on August 15, 2024 specifying Net Share
Settlement as the Relevant Settlement Method. If Counterparty elects a
Settlement

 

3



--------------------------------------------------------------------------------

   Method other than Net Share Settlement in the Notice of Final Settlement
Method, the Notice of Final Settlement Method shall contain a written
representation by Counterparty to Dealer that Counterparty is not, on the date
of the Notice of Final Settlement Method, in possession of any material
non-public information with respect to Counterparty or the Shares.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.” Settlement Terms.   

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Final Settlement Method for such Option.

Relevant Settlement Method:

   In respect of any Option, Net Share Settlement, Combination Settlement or
Cash Settlement, as specified by Counterparty in the Notice of Final Settlement
Method.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period.

 

4



--------------------------------------------------------------------------------

   Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Net Share Settlement Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero.

   Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Combination Settlement Share Amount valued at the
Relevant Price for the last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

 

5



--------------------------------------------------------------------------------

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid
Day and the Cap Price, less (B) the Strike Price on such Valid Day; provided
that if the calculation contained in clause (ii) above results in a negative
number, the Daily Option Value for such Valid Day shall be deemed to be zero. In
no event will the Daily Option Value be less than zero.

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page W <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option, the 30 consecutive Valid Days commencing on, and including, the 31st
Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:

   For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

 

6



--------------------------------------------------------------------------------

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3.  Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment pursuant
to the Indenture to the “Conversion Rate” or the composition of a “unit of
Reference Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily
Conversion Value” or “Daily Settlement Amount” (each as defined in the
Indenture). For the avoidance of doubt, Dealer shall not have any delivery or
payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of the first
paragraph of Section 14.04(c) of the Indenture or the third sentence of the
second paragraph of Section 14.04(d) of the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent, acting in good faith and in a commercially reasonable
manner, shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction.

 

7



--------------------------------------------------------------------------------

   Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below, if the Calculation Agent in good faith disagrees with any
adjustment to the Convertible Notes that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Indenture, Section 14.07 of the Indenture or any
supplemental indenture entered into thereunder or the determination of the fair
value of any securities, property, rights or other assets), then in each such
case, the Calculation Agent will determine the adjustment to be made to any one
or more of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction in
a commercially reasonable manner taking into account the relevant provisions of
the Indenture; provided that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made to any Convertible Note under the Indenture because the relevant Holder
(as such term is defined in the Indenture) was deemed to be a record owner of
the underlying Shares on the related Conversion Date, then the Calculation Agent
shall make a commercially reasonable adjustment, as determined by it, to the
terms hereof in order to account for such Potential Adjustment Event.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

  

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07 of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

Consequences of Merger Events /

  

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, subject to
the second paragraph under “Method of Adjustment”; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to any Excluded Provision; provided further that if (x)

 

8



--------------------------------------------------------------------------------

   with respect to any Merger Event or any Tender Offer, (i) (A) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (B) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia and (ii) Dealer
determines at any time following the occurrence of such Merger Event or Tender
Offer that (A) such Merger Event or Tender Offer has had or will have an adverse
effect on Dealer’s rights and obligations under the Transaction or (B) Dealer
will incur or has incurred an increased (as compared with circumstances existing
on the Trade Date) amount of tax, duty, expense or fee to (1) acquire,
establish, re-establish, substitute, maintain, unwind or dispose of any
transaction(s) or asset(s) constituting a commercially reasonable hedge position
in respect of the economic risk of entering into and performing its obligations
with respect to the Transaction or (2) realize, recover or remit the proceeds of
any transaction(s) or asset(s) constituting a commercially reasonable hedge
position in respect of the economic risk of entering into and performing its
obligations with respect to the Transaction or (y) a Prohibited Foreign
Transaction occurs, then, in the case of either clause (x) or clause (y),
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
commercially reasonable election; provided further that, for the avoidance of
doubt, adjustments shall be made pursuant to the provisions set forth above
regardless of whether any Merger Event or Tender Offer results in a Conversion
Date occurring prior to the Free Convertibility Date (any such conversion, an
“Early Conversion”).

Prohibited Foreign Transaction:

   A Merger Event pursuant to which Counterparty following consummation thereof
is (x) an entity other than a corporation or entity that is treated as a
corporation for U.S. federal income tax purposes or (y) organized and existing
under the laws of a jurisdiction other than the Cayman Islands, the British
Virgin Islands, the Islands of Bermuda, the Netherlands, Belgium, Switzerland,
Luxembourg, the Republic of Ireland, Canada or the United Kingdom.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may”, the phrase “exercise, settlement,
payment or any other terms of the Transaction (including, without limitation,
the spread)” shall be

 

9



--------------------------------------------------------------------------------

   replaced with the phrase “Cap Price (provided that in no event shall the Cap
Price be less than the Strike Price)” and the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Transaction
of such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the
Transaction”, and (z) for the avoidance of doubt, the Calculation Agent may
determine whether the relevant Announcement Event has had an economic effect on
the Transaction (and, if so, shall adjust the Cap Price accordingly) on one or
more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date, any date of
cancellation and/or any other date with respect to which the Announcement Event
is cancelled, withdrawn, discontinued or otherwise terminated, as applicable, it
being understood that any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement
Event. An Announcement Event shall be an “Extraordinary Event” for purposes of
the Equity Definitions, to which Article 12 of the Equity Definitions is
applicable.

Announcement Event:

      (i) The public announcement by (w) any entity of any transaction or event
that is reasonably likely to be completed (as determined by the Calculation
Agent taking into account the effect of such announcement on the market for the
Shares and/or options on the Shares) and, if completed, would constitute a
Merger Event or Tender Offer, (x) Issuer or any subsidiary thereof of any
potential acquisition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 40% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”), (y) any entity of the
intention to enter into a Merger Event or Tender Offer or (z) Issuer or any
subsidiary thereof of the intention to enter into an Acquisition Transaction,
(ii) the public announcement by Issuer of an intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer or an Acquisition Transaction or
(iii) any subsequent public announcement by the relevant entity making such
previous announcement or Issuer (or a subsidiary thereof) of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by such party or Issuer (or a subsidiary
thereof), relating to such a transaction or intention or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a transaction or
intention), as determined by the Calculation Agent. For the avoidance of doubt,
the occurrence of an Announcement Event with respect to any transaction or
intention shall not preclude the occurrence of a later Announcement Event with

 

10



--------------------------------------------------------------------------------

   respect to such transaction or intention. For purposes of this definition of
“Announcement Event,” “Merger Event” and “Tender Offer” shall each have the
meanings assigned to such term in the Equity Definitions; provided that (A) the
remainder of the definition of “Merger Event” in Section 12.1(b) of the Equity
Definitions following the definition of “Reverse Merger” therein shall be
disregarded and (B) Section 12.1(d) of the Equity Definitions shall be amended
by replacing “10%” with “15%”.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line

 

11



--------------------------------------------------------------------------------

  

thereof, after the words “to terminate the Transaction”, the words “or a portion
of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Non-Reliance:

   Applicable.

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.  Calculation Agent.

   Dealer, whose judgments, determinations and calculations shall be made in
good faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five (5) Exchange Business Days following notice
to the Calculation Agent by Counterparty of such failure, Counterparty shall
have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default (or, if earlier, the date
on which such Event of Default is no longer continuing), as the Calculation
Agent. Following any determination or calculation by the Calculation Agent
hereunder, upon a request by Counterparty, the Calculation Agent shall promptly
(but in any event within three Scheduled Trading Days) provide to Counterparty
by e-mail to the e-mail address provided by Counterparty in such request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation (including any assumptions used in making such determination or
calculation), it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models used by it for such
determination or calculation or any information that may be proprietary or
confidential or subject to an obligation not to disclose such information.

 

12



--------------------------------------------------------------------------------

5.

Account Details.

 

  (a)

Account for payments to Counterparty:

To be provided.

Account for delivery of Shares to Counterparty:

To be provided.

 

  (b)

Account for payments to Dealer:

Bank of America, N.A.

New York, NY

SWIFT:                 BOFAUS3N

Bank Routing:       026-009-593

Account Name:     Bank of America

Account No.: 0012334-61892

Account for delivery of Shares from Dealer:

To be provided.

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: New York

 

7.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

Wayfair Inc.

4 Copley Place, 7th Floor

Boston, Massachusetts 02116

Attention:           Michael Fleisher

Telephone No.:  (617) 205-7939

Email:                 mfleisher@wayfair.com

And email notification to the following addresses:

Legal@wayfair.com

aoliver@wayfair.com

 

  (b)

Address for notices or communications to Dealer:

To:                       Bank of America, N.A.

                              c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated

                              One Bryant Park

                              New York, NY 10036

Attention:             Robert Stewart, Assistant General Counsel

Telephone No.:    646-855-0711

Facsimile No.:      646-822-5618

Email:                   rstewart4@bankofamerica.com

With a copy to:

Attention:             Chris Hutmaker

Telephone No:     646-855-8907

Facsimile No:      212-326-9882

Email:                  chris.hutmaker@baml.com

 

13



--------------------------------------------------------------------------------

8.

Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f)

Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (g)

To Counterparty’s actual knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares, in each case, other than U.S. federal
securities laws generally applicable to transactions relating to common equity
securities of U.S. domestic issuers listed on the Exchange.

 

  (h)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

14



--------------------------------------------------------------------------------

  (i)

Prior to the Trade Date, Counterparty represents that Counterparty’s board of
directors has authorized the Transaction and approved the Transaction and any
related hedging activity for purposes of Section 203 of the Delaware General
Corporation Law and agrees to deliver to Dealer a copy of the resolutions of
Counterparty’s board of directors covering the foregoing authorization and
approvals.

 

9.

Other Provisions.

 

  (a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation; provided that any such opinion of counsel
may contain customary exceptions and qualifications. Delivery of such opinion to
Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on or prior to the date that is one
Scheduled Trading Day following any date on which Counterparty obtains actual
knowledge that it has effected any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares as determined on
such day is (i) less than 54.9 million (in the case of the first such notice) or
(ii) thereafter more than 5.5 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Counterparty agrees to indemnify
and hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and reasonable expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person may become
subject to, in each case, as a result of Counterparty’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Counterparty shall not be liable for any settlement
of any such proceeding contemplated by this paragraph that is effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any such proceeding that is pending
or threatened in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses,

 

15



--------------------------------------------------------------------------------

  claims, damages or liabilities. The remedies provided for in this paragraph
(b) are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty or the Issuer, as applicable,
shall not be released from its notice and indemnification obligations pursuant
to Section 9(b) or any obligations under Section 9(o) or 9(u) of this
Confirmation;

 

  (B)

The transferee shall provide Dealer with a complete and accurate IRS Form W-9 or
W-8 (as applicable) prior to becoming a party to the Transaction;

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 

  (D)

Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Counterparty shall cause the transferee to make such Payee Tax Representations
and to provide such tax documentation as may be reasonably requested by Dealer
to permit Dealer to determine that results described in clauses (D) and (E) will
not occur upon or after such transfer and assignment; and

 

  (G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

16



--------------------------------------------------------------------------------

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Dealer generally for similar
transactions, by Dealer or Dealer Parent, or (B) to any other wholly owned
direct or indirect subsidiary of Dealer Parent with a long-term issuer rating
equal to or better than the greater of (1) the credit rating of Dealer at the
time of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and Dealer;
provided that, under the applicable law effective on the date of such
assignment, (1) Counterparty will not, as a result of such transfer or
assignment, be required to pay the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount that
Counterparty would have been required to pay to Dealer in the absence of such
transfer or assignment; (2) Counterparty will not, as a result of such transfer
or assignment, receive from the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement that is less than the amount
that Counterparty would have received from Dealer in the absence of such
transfer or assignment; and (3) such transfer or assignment does not cause a
deemed exchange for Counterparty of the Transaction under Section 1001 of the
Internal Revenue Code of 1986, as amended (the “Code”). If at any time at which
(A) the Section 16 Percentage exceeds 9.0%, (B) the Option Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(m) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable

 

17



--------------------------------------------------------------------------------

  to ownership of Shares (“Applicable Restrictions”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership under any Applicable Restriction, as determined
by Dealer in its reasonable discretion. The “Applicable Share Limit” means a
number of Shares equal to (A) the minimum number of Shares that could give rise
to reporting or registration obligations (except for any filing requirements on
Form 13F, Schedule 13D or Schedule 13G under the Exchange Act, in each case, as
in effect on the Trade Date) or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty solely to the extent of any such
performance.

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

  (ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g)

[Reserved]

 

  (h)

Risk Disclosure Statement. Counterparty represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.

 

  (i)

Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

  (j)

Additional Termination Events.

 

  (i)

[Reserved.]

 

18



--------------------------------------------------------------------------------

  (ii)

Within 15 Scheduled Trading Days promptly following any Repayment Event (as
defined below), Counterparty may notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Notes subject to such Repayment Event
(any such notice, a “Repayment Notice”). Any Repayment Notice shall contain a
written representation by Counterparty to Dealer that Counterparty is not, on
the date of such Repayment Notice, in possession of any material non-public
information with respect to Counterparty or the Shares. The receipt by Dealer
from Counterparty of any Repayment Notice shall constitute an Additional
Termination Event as provided in this Section 9(j)(ii). Upon receipt of any such
Repayment Notice, Dealer shall designate an Exchange Business Day following
receipt of such Repayment Notice as an Early Termination Date with respect to
the portion of the Transaction corresponding to a number of Options (the
“Repayment Options”) equal to the lesser of (A) the aggregate principal amount
of such Convertible Notes specified in such Repayment Notice, divided by USD
1,000, and (B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repayment Options. Any payment hereunder with respect to such
termination (the “Repayment Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repayment Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repayment Event” means that (i) any Convertible
Notes are repurchased (whether pursuant to Section 15.02 of the Indenture,
pursuant to Section 16.01 of the Indenture or for any other reason) by
Counterparty or any of its subsidiaries, (ii) any Convertible Notes are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Convertible Notes is repaid prior to the final maturity date of
the Convertible Notes, or (iv) any Convertible Notes are exchanged by or for the
benefit of the Holders (as such term is defined in the Indenture) thereof for
any other securities of Counterparty or any of its subsidiaries (or any other
property, or any combination thereof) pursuant to any exchange offer or similar
transaction. For the avoidance of doubt, any conversion of Convertible Notes
pursuant to the terms of the Indenture shall not constitute a Repayment Event.

 

  (iii)

Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a Notice of Conversion (as such term is defined
in the Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder (as such term is defined in the Indenture):

 

  (A)

Counterparty may, within 15 Scheduled Trading Days of the Conversion Date for
such Early Conversion, provide written notice (an “Early Conversion Notice”) to
Dealer (which Early Conversion Notice shall contain a written representation by
Counterparty to Dealer that Counterparty is not, on the date of such Early
Conversion Notice, in possession of any material non-public information with
respect to Counterparty or the Shares) specifying the number of Convertible
Notes surrendered for conversion on such Conversion Date (such Convertible
Notes, the “Affected Convertible Notes”), and the giving of such Early
Conversion Notice shall constitute an Additional Termination Event as provided
in this clause (iii);

 

  (B)

upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than one Scheduled Trading Day following the Conversion Date
for such Early Conversion) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes and (y) the Number of
Options as of the Conversion Date for such Early

 

19



--------------------------------------------------------------------------------

  Conversion; provided that settlement with respect to any such Early
Termination Date shall occur on or as promptly as commercially reasonably
practicable after the date of payment of the amount of cash (if any) and/or
delivery of the number of Shares (if any) upon settlement of the conversion of
the relevant Affected Convertible Notes;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction;

 

  (D)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustments to the
Conversion Rate (as such term is defined in the Indenture) have occurred
pursuant to any Excluded Provision and (z) the corresponding Convertible Notes
remain outstanding; and

 

  (E)

the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

  (k)

Amendments to Equity Definitions.

 

  (i)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “diluting or concentrative” and replacing them with the words “material”
and adding the phrase “or the Options” at the end of the sentence.

 

  (ii)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer.”

 

  (iii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (l)

No Netting or Set-off. The provisions of Section 2(c) of the Agreement shall not
apply to the Transaction. Each party waives any and all rights it may have to
set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party under any other agreement between the parties hereto, by operation of law
or otherwise.

 

  (m)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event,
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a

 

20



--------------------------------------------------------------------------------

  Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the date of the Announcement Event, Merger Date, Tender Offer
Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply,
(b) Counterparty remakes the representation set forth in Section 8(f) as of the
date of such election and (c) Dealer agrees, in its sole discretion, to such
election, in which case the provisions of Section 12.7 or Section 12.9 of the
Equity Definitions, or the provisions of Section 6(d)(ii) and Section 6(e) of
the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified to Dealer by the Calculation Agent at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received per Share by holders of all or substantially all
Shares (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event, as determined by the Calculation
Agent.

 

21



--------------------------------------------------------------------------------

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (o)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
secondary offering of similar size; provided, however, that if Dealer, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance satisfactory to Dealer (in
which case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement of similar size), or (iii) purchase the
Hedge Shares from Dealer at the then-current market price on such Exchange
Business Days, and in the amounts, requested by Dealer.

 

  (p)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (q)

Right to Extend. The Calculation Agent may postpone or add, in whole or in part,
any Valid Day or Valid Days during the Settlement Averaging Period or any other
date of valuation, payment or delivery by Dealer, with respect to some or all of
the Options hereunder, if Dealer reasonably determines, in its discretion, based
on advice of counsel, that such action is reasonably necessary

 

22



--------------------------------------------------------------------------------

  or appropriate to preserve commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions (but only if
liquidity as of the relevant time is less than the Calculation Agent’s
commercially reasonable expectations of liquidity at such time as of the Trade
Date) or to enable a dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if such dealer were Counterparty or an affiliated purchaser of Counterparty, be
in compliance with applicable legal, regulatory or self-regulatory requirements,
or with related policies and procedures applicable to Dealer; provided that such
policies and procedures have been adopted by Dealer in good faith and are
generally applicable in similar situations and applied in a non-discriminatory
manner; provided further that no such Valid Day or other date of valuation,
payment or delivery may be postponed or added more than 30 Valid Days after the
original Valid Day or other date of valuation, payment or delivery, as the case
may be.

 

  (r)

[Reserved.]

 

  (s)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (t)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (u)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration that holders of Shares have
elected to receive upon consummation of such Merger Event or (y) if no holders
of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii)

promptly following any adjustment to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer (or, if the
Convertible Notes are no longer outstanding, any such Potential Adjustment
Event, Merger Event or Tender Offer that would have resulted in an adjustment to
the Convertible Notes, if the Convertible Notes were outstanding), Counterparty
shall give Dealer written notice of the details of such adjustment (or such
adjustment that would have occurred if the Convertible Notes were outstanding,
as the case may be).

 

  (v)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s

 

23



--------------------------------------------------------------------------------

  otherwise applicable rights to terminate, renegotiate, modify, amend or
supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, an Excess Ownership Position, or Illegality
(as defined in the Agreement)).

 

  (w)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

  (x)

Early Unwind. In the event the sale of the “Firm Securities” (as defined in the
Purchase Agreement dated as of November 14, 2018, among Counterparty and
Citigroup Global Markets Inc. and Goldman Sachs & Co. LLC, as representatives of
the Initial Purchasers party thereto (the “Initial Purchasers”)), is not
consummated with the Initial Purchasers for any reason, or Counterparty fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date, the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”) on the Early Unwind Date and (i) the Transaction and all of
the respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (y)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (z)

Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event (other than an adjustment to be made by reference to the Indenture),
the Calculation Agent or Determining Party shall make such adjustment by
reference to the effect of such event on a dealer, assuming that such dealer
maintains a commercially reasonable hedge position.

 

  (aa)

Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in this Confirmation, solely for the purpose of adjusting the
Cap Price, the terms “Potential Adjustment Event,” “Merger Event,” and “Tender
Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section 9(k)(i) or, if applicable, by the definition
of “Announcement Event”), and upon the occurrence of a Merger Date, the
occurrence of a Tender Offer Date, or declaration by Counterparty of the terms
of any Potential Adjustment Event, respectively, as such terms are defined in
the Equity Definitions, the Calculation Agent

 

24



--------------------------------------------------------------------------------

  shall determine whether such occurrence or declaration, as applicable, has had
a material economic effect on the Transaction and, if so, shall adjust the Cap
Price as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction of such occurrence or declaration, as
applicable; provided that in no event shall the Cap Price be less than the
Strike Price.

 

  (bb)

FATCA and Dividend Equivalent Tax. The term “Indemnifiable Tax” as defined in
Section 14 of the Agreement shall not include any tax imposed or collected
pursuant to Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement. The parties
agree that the definitions and provisions contained in the ISDA 2015
Section 871(m) Protocol, as published by ISDA and as may be amended,
supplemented, replaced or superseded from time to time (the “871(m) Protocol”)
shall apply to this Confirmation as if the parties had adhered to the 871(m)
Protocol as of the effective date of this Confirmation. If there is any
inconsistency between this provision and a provision in any other agreement
executed between the parties with respect to the Transaction, this provision
shall prevail unless such other agreement expressly overrides the provisions of
the 871(m) Protocol.

 

  (cc)

Part 2(b) of the ISDA Schedule – Payee Representation.

 

  (i)

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation established under the laws of the State of
Delaware and is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Code).

 

  (ii)

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representation to Counterparty:

Dealer is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes.

 

  (dd)

Part 3(a) of the ISDA Schedule – Tax Forms.

 

Party Required to Deliver Document    Form/Document/Certificate    Date by which
to be Delivered Counterparty    A complete and duly executed United States
Internal Revenue Service Form W-9 (or successor thereto).    (i) Upon execution
and delivery of this Confirmation; (ii) promptly upon reasonable demand by
Dealer; and (iii) promptly upon learning that any such Form previously provided
by Counterparty has become obsolete or incorrect. Dealer    A complete and duly
executed United States Internal Revenue Service Form W-9 (or successor thereto).
   (i) Upon execution and delivery of this Confirmation; (ii) promptly upon
reasonable demand by Counterparty; and (iii) promptly upon learning that any
such Form previously provided by Dealer has become obsolete or incorrect.

 

25



--------------------------------------------------------------------------------

  (ee)

Certain Transactions. If Counterparty engages in any Merger Event or any Tender
Offer in which the Counterparty to the Transaction following such Merger Event
or Tender Offer will not be a corporation organized under the laws of the United
States, any State thereof or the District of Columbia, such transaction shall be
subject to the following conditions:

 

  (A)

The Counterparty to the Transaction following such Merger Event or Tender Offer
shall provide Dealer with a complete and accurate IRS Form W-9 or W-8 (as
applicable);

 

  (B)

Dealer will not, as a result of such Merger Event or Tender Offer, be required
to pay the Counterparty to the Transaction following such Merger Event or Tender
Offer on any payment date an amount under Section 2(d)(i)(4) of the Agreement
greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such Merger Event or Tender Offer; and

 

  (C)

The Counterparty to the Transaction following such Merger Event or Tender Offer
shall make such Payee Tax Representations and provide such tax documentation as
may be reasonably requested by Dealer to permit Dealer to determine that results
described in clause (B) will not occur upon or after such Merger Event or Tender
Offer.

 

26



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Very truly yours, Bank of America, N.A. By:  

/s/ Christopher Hutmaker

Name:   Christopher Hutmaker Title:   Managing Director

Accepted and confirmed

as of the Trade Date:

 

Wayfair Inc. By:  

/s/ Michael Fleisher

Authorized Signatory Name:Michael Fleisher, CFO